Exhibit 10.1

Execution Version

FIRST AMENDMENT TO SECOND LIEN CREDIT AGREEMENT

This FIRST AMENDMENT TO SECOND LIEN CREDIT AGREEMENT (this “Amendment”) is
entered into as of March 2, 2020, by and among RTI SURGICAL, INC., a Delaware
corporation (the “Borrower”), the other Persons party hereto that are designated
as a “Loan Party” on the signature pages hereof, ARES CAPITAL CORPORATION, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and the LENDERS signatory hereto, which Lenders constitute the Required
Lenders, each in their individual capacity as a Lender under the Credit
Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, the Borrower, the other Loan Parties, the Administrative Agent and the
Lenders from time to time party thereto are parties to that certain Second Lien
Credit Agreement, dated as of March 8, 2019 (as the same may be amended, amended
and restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain provisions of the Credit Agreement; and

WHEREAS, on the terms subject to the conditions set forth in this Amendment, the
Administrative Agent and the Consenting Lenders are willing to agree to such
amendments;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

1. Defined Terms. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Credit Agreement.

2. Amendments to Credit Agreement. Effective upon the satisfaction of the
conditions set forth in Section 3 hereof, the parties hereto hereby agree as
follows:

a. The definition of “EBITDA” set forth in Section 1.01 of the Credit Agreement
is hereby amended by deleting the “and” immediately prior to clause (a)(x)
thereof, inserting “and” at the end of such clause (a)(x) and adding a new
clause (a)(xi) at the end of such clause (a), which shall read in its entirety
as follows:

(xi) any non-recurring fees, cash charges and other cash expenses made or
incurred prior to January 1, 2022, in connection with the Disposition
contemplated by the Equity Purchase Agreement; provided that the aggregate
amount added back to EBITDA pursuant to this clause (xi) shall not exceed
$9,000,000,

b. Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms in appropriate alphabetical order in such Section:

“Equity Purchase Agreement” means that certain the Equity Purchase Agreement,
dated January 13, 2020, between the Borrower and Ardi Bidco Ltd., a Delaware
corporation, as in effect on the First Amendment Effective Date.

“First Amendment” means the First Amendment to Second Lien Credit Agreement,
dated as of March 2, 2020, among the Borrower, the Administrative Agent, the
Loan Parties that are parties thereto and the Lenders that are parties thereto.



--------------------------------------------------------------------------------

“First Amendment Effective Date” means the date on which the First Amendment
became effective in accordance with its terms.

c. Section 6.12(b) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

(b) Total Net Leverage Ratio. The Loan Parties shall not suffer or permit the
Total Net Leverage Ratio as of any date set forth below to be greater than the
maximum ratio set forth in the table below opposite such date:

 

Computation Period Ending:

   Maximum Total Net
Leverage Ratio:  

March 31, 2019

     9.00:1.00  

June 30, 2019

     7.50:1.00  

September 30, 2019

     6.00:1.00  

December 31, 2019

     5.00:1.00  

March 31, 2020

     5.75:1.00  

June 30, 2020

     5.75:1.00  

September 30, 2020

     5.75:1.00  

December 31, 2020

     5.75:1.00  

March 31, 2021

     5.25:1.00  

June 30, 2021

     5.25:1.00  

September 30, 2021 and the last day of each fiscal quarter ending thereafter

     3.50:1.00  

d. Section 2.11 of the Credit Agreement is hereby amended and restated to read
it its entirety as follows:

The Borrower hereby agrees to pay in cash in immediately available funds, upon
the earlier to occur of (i) October 13, 2020 and (ii) the date on which the
definitive abandonment of the Disposition contemplated by the Equity Purchase
Agreement occurs, to each Lender that is a party to the First Amendment, in
consideration for its agreement to enter into the First Amendment, its pro rata
share of a fee (the “First Amendment Fee”) in an amount equal to 0.50% of the
aggregate outstanding Term Loans held by all such Lenders on the First Amendment
Effective Date, which First Amendment Fee is fully earned on the First Amendment
Effective Date; provided, however, that the requirement to pay the First
Amendment Fee shall terminate if, prior to the date that it would otherwise be
due, the Disposition contemplated by the Equity Purchase Agreement has been
consummated in accordance with the terms of the Equity Purchase Agreement.

 

2



--------------------------------------------------------------------------------

3. Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

a. the execution and delivery of this Amendment by each Loan Party, the
Administrative Agent and Lenders constituting the Required Lenders;

b. immediately after giving effect to this Amendment, no Default or Event of
Default shall exist;

c. the representations and warranties made by each Loan Party contained in
Section 4 shall be true and correct in all material respects as of the date
hereof (except where such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date); provided
that any representation or warranty that, by its terms, is qualified as to
“materiality”, “Material Adverse Effect” or similar language, shall be true and
correct in all respects in accordance with its terms on such respective dates;
and

d. each of the Administrative Agent and each Lender shall have received, for its
own respective account, the reasonable fees, costs and out-of-pocket expenses
due and payable to such Person pursuant Section 9.03 of the Credit Agreement
(including the reasonable fees, disbursements and other charges of counsel) for
which invoices have been presented at least one (1) Business Day prior to the
date hereof.

4. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent and each Lender as follows:

a. each Loan Party has the corporate or other organizational power and authority
to execute, deliver and carry out the terms and provisions of this Amendment and
has taken all necessary corporate or other organizational action to authorize
the execution, delivery and performance of this Amendment;

b. each Loan Party has duly executed and delivered this Amendment, and this
Amendment and the Credit Agreement, as amended hereby, constitute the legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, moratorium, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law);

c. neither (a) the execution, delivery and performance by any Loan Party of this
Amendment and compliance with the terms and provisions thereof nor (b) the
consummation of the transactions contemplated hereby will (i) violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, except as
could not reasonably be expected to result in a Material Adverse Effect,
(ii) violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any Subsidiary or the assets of any
Loan Party or any Subsidiary, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Subsidiaries in any material
respect, or (iii) result in the creation or imposition of any Lien on any asset
of any Loan Party or any Subsidiary, except Liens created pursuant to the Loan
Documents or otherwise permitted under the Credit Agreement;

 

3



--------------------------------------------------------------------------------

d. no Default or Event of Default has occurred and is continuing or would
immediately result after giving effect to this Amendment; and

e. all representations and warranties made by each Loan Party contained herein
or in the other Loan Documents is true and correct in all material respects, in
each case, with the same effect as though such representations and warranties
had been made on and as of the date hereof (except where such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date); provided, that any representation or warranty that, by
its terms, is qualified as to “materiality”, “Material Adverse Effect” or
similar language, is true and correct in all respects in accordance with its
terms on such respective dates.

5. No Modification. Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Credit Agreement or any of the other Loan Documents
or constitute a course of conduct or dealing among the parties. Except as
expressly stated herein, the Administrative Agent and Lenders reserve all
rights, privileges and remedies under the Loan Documents. Except as amended or
consented to hereby, the Credit Agreement and other Loan Documents remain
unmodified and in full force and effect. All references in the Loan Documents to
the Credit Agreement shall be deemed to be references to the Credit Agreement as
amended and waived hereby.

6. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts (including by facsimile or other
electronic transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

7. Successors and Assigns. The provisions of this Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that none of the Loan Parties may assign or
transfer any of its rights or obligations under this Amendment without the prior
written consent of the Administrative Agent.

8. Governing Law; Jurisdiction; Service of Process and Waiver of Jury Trial. The
terms and provisions of Sections 9.09 and 9.10 of the Credit Agreement are
incorporated herein by reference and shall apply to this Amendment, mutatis
mutandis.

9. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10. Reaffirmation. Each of the Loan Parties as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such Loan
Party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and, (ii) to the extent such Loan Party granted liens on or
security interests in any of its property pursuant to any such Loan Document as
security for or otherwise guaranteed the Obligations of the Borrower under or
with respect to the Loan Documents, ratifies and reaffirms such guarantee and
grant of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended hereby.
Each of the Loan Parties hereby consents to this Amendment and acknowledges that
the Credit Agreement, as amended hereby, and each of the other Loan Documents
remains in full force and effect and is hereby ratified and reaffirmed. The
execution of this Amendment shall not operate as a waiver of any right, power or
remedy of the Administrative Agent or Lenders, constitute a waiver of any
provision of any of the Loan Documents or serve to effect a novation of the
Obligations.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.

 

BORROWER: RTI SURGICAL, INC. By:  

/s/ Jonathon M. Singer

Name:   Jonathon M. Singer Title:   Chief Financial and Administrative Officer,
  Corporate Secretary

 

 

First Amendment to Second Lien Credit Agreement



--------------------------------------------------------------------------------

OTHER LOAN PARTIES: PIONEER SURGICAL TECHNOLOGY, INC. By:  

/s/ Jonathon M. Singer

Name:   Jonathon M. Singer Title:   President and CEO and Corporate Secretary
REGENERATION TECHNOLOGIES, INC. - CARDIOVASCULAR By:  

/s/ Jonathon M. Singer

Name:   Jonathon M. Singer Title:   President and CEO and Corporate Secretary
BIOLOGICAL RECOVERY GROUP, INC. By:  

/s/ Jonathon M. Singer

Name:   Jonathon M. Singer Title:   President and CEO and Corporate Secretary
RTI SERVICES, INC. By:  

/s/ Jonathon M. Singer

Name:   Jonathon M. Singer Title:   President and CEO and Corporate Secretary
RTI DONOR SERVICES, INC. By:  

/s/ Jonathon M. Singer

Name:   Jonathon M. Singer Title:   Secretary TUTOGEN MEDICAL, INC. By:  

/s/ Jonathon M. Singer

Name:   Jonathon M. Singer Title:   President and CEO and Corporate Secretary

 

First Amendment to Second Lien Credit Agreement



--------------------------------------------------------------------------------

TUTOGEN MEDICAL (UNITED STATES), INC. By:  

/s/ Jonathon M. Singer

Name: Jonathon M. Singer Title:   President and CEO and Corporate Secretary
ANGSTROM ACQUISITION CORP. II By:  

/s/ Jonathon M. Singer

Name: Jonathon M. Singer Title:   President and CEO and Corporate Secretary
PIONEER SURGICAL ORTHOBIOLOGICS, INC. By:  

/s/ Jonathon M. Singer

Name: Jonathon M. Singer Title:   President and CEO and Corporate Secretary ZYGA
TECHNOLOGY, INC. By:  

/s/ Jonathon M. Singer

Name: Jonathon M. Singer Title:   President and CEO and Corporate Secretary
PARADIGM SPINE, LLC By:  

/s/ Jonathon M. Singer

Name: Jonathon M. Singer Title:   President and CEO and Corporate Secretary

 

First Amendment to Second Lien Credit Agreement



--------------------------------------------------------------------------------

RTI SURGICAL HOLDINGS, INC. By:  

/s/ Jonathon M. Singer

Name: Jonathon M. Singer

Title:   Chief Financial Officer and Administrative

    Officer, Corporate Secretary

ANDI’S BELMARALL, LLC By:  

/s/ Jonathon M. Singer

Name: Jonathon M. Singer Title:   CEO and Secretary FOURTH DIMENSION SPINE, LLC
By:  

/s/ Jonathon M. Singer

Name: Jonathon M. Singer Title:   Chairman and CEO and Secretary RTI OEM, LLC
By:  

/s/ Ryan Bartolucci

Name: Ryan Bartolucci Title:   Vice President & Chief Financial Officer

 

First Amendment to Second Lien Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS

ARES CAPITAL CORPORATION,

individually and as Administrative Agent and as a Lender

By:  

/s/ Mark Affolter

Name:   Mark Affolter Title:   Authorized Signatory

CION ARES DIVERSIFIED CREDIT FUND,

as a Lender

By:  

/s/ Mark Affolter

Name:   Mark Affolter Title:   Authorized Signatory

ARES CENTRE STREET PARTNERSHIP, L.P.,

as a Lender

By: Ares Centre Street GP, Inc., as general partner By:  

/s/ Mark Affolter

Name:   Mark Affolter Title:   Authorized Signatory ARES PCS HOLDINGS INC., as a
Lender By: Ares Capital Management LLC, its servicer By:  

/s/ Mark Affolter

Name:   Mark Affolter Title:   Authorized Signatory

ARES PRIVATE CREDIT SOLUTIONS, L.P.,

as a Lender

By: Ares Capital Management LLC, its investment manager By:  

/s/ Mark Affolter

Name:   Mark Affolter Title:   Authorized Signatory

 

First Amendment to Second Lien Credit Agreement



--------------------------------------------------------------------------------

ARES JASPER FUND, L.P., as a Lender By: Ares Capital Management LLC, its
investment manager By:  

/s/ Mark Affolter

Name:   Mark Affolter Title:   Authorized Signatory ARES ND CREDIT STRATEGIES
FUND LLC, as a Lender By: Ares Capital Management LLC, its account manager By:  

/s/ Mark Affolter

Name:   Mark Affolter Title:   Authorized Signatory ARES CREDIT STRATEGIES
INSURANCE DEDICATED FUND SERIES OF SALI MULTI-SERIES FUND, L.P., as a Lender By:
Ares Management LLC, its investment subadvisor By: Ares Capital Management LLC,
as subadvisor By:  

/s/ Mark Affolter

Name:   Mark Affolter Title:   Authorized Signatory ARES SENIOR DIRECT LENDING
MASTER FUND DESIGNATED ACTIVITY COMPANY, as a Lender By: Ares Capital Management
LLC, its investment manager By:  

/s/ Mark Affolter

Name:   Mark Affolter Title:   Authorized Signatory

 

 

First Amendment to Second Lien Credit Agreement



--------------------------------------------------------------------------------

ARES SENIOR DIRECT LENDING PARALLEL FUND (L), L.P., as a Lender By: Ares Capital
Management LLC, its investment manager By:  

/s/ Mark Affolter

Name:   Mark Affolter Title:   Authorized Signatory ARES SENIOR DIRECT LENDING
PARALLEL FUND (U), L.P., as a Lender By: Ares Capital Management LLC, its
investment manager By:  

/s/ Mark Affolter

Name:   Mark Affolter Title:   Authorized Signatory ARES SDL HOLDINGS (U) INC.,
as a Lender By: Ares Capital Management LLC, its investment manager By:  

/s/ Mark Affolter

Name:   Mark Affolter Title:   Authorized Signatory ARES DIRECT FINANCE I LP, as
a Lender By: Ares Capital Management LLC, its investment manager By:  

/s/ Mark Affolter

Name:   Mark Affolter Title:   Authorized Signatory

 

First Amendment to Second Lien Credit Agreement



--------------------------------------------------------------------------------

ARES EUROPEAN CREDIT STRATEGIES FUND VIII (BUMA), L.P., as a Lender By: Ares
Management Limited, its investment manager By: Ares Capital Management LLC, its
subadvisor By:  

/s/ Mark Affolter

Name:   Mark Affolter Title:   Authorized Signatory

 

First Amendment to Second Lien Credit Agreement